919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Craig WEGENER, Plaintiff-Appellant,v.DEPARTMENT OF the NAVY, Department of the VeteransAdministration, Defendants-Appellees.
No. 90-1425.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se Michigan plaintiff appeals the district court's order denying his motion to reconsider its judgment dismissing claims against the United States Navy and the Department of the Veterans Administration.  He has filed a motion for production of documents and also seeks the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In a civil complaint filed against the Navy and the Veterans Administration, Allen Craig Wegener alleged that he was wrongfully denied a medical discharge, back pay and disability benefits.  He sought monetary and injunctive relief.


3
The district court determined that it lacked jurisdiction over the claims for monetary relief and that plaintiff otherwise failed to exhaust administrative remedies prior to bringing suit.  In a judgment filed July 25, 1989, the complaint was dismissed without prejudice.


4
On January 30, 1990, plaintiff filed a motion to reconsider which the district court denied.


5
Upon review, and construing the motion as one authorized under Fed.R.Civ.P. 60(b), we conclude that the district court did not abuse its discretion by denying the motion for reconsideration.   See Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir.1989).  Wegener failed to demonstrate that he was entitled to relief under Fed.R.Civ.P. 60(b).  Additionally, his motion for production of documents is not authorized by rules of appellate procedure.  See Fed.R.App.P. 10.


6
Accordingly, the motion for production of documents and the request for appointment of counsel are denied.  The district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.